The State of TexasAppellee




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    November 2, 2015

                                   No. 04-15-00494-CR

                                  La Quint SULLIVAN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR2233
                         Honorable Steve Hilbig, Judge Presiding

                                     ORDER

      The Appellant’s motion to dismiss appeal is deemed MOOT.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court